

	

		III

		109th CONGRESS

		2d Session

		S. RES. 439

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2006

			Mr. Dodd (for himself,

			 Mr. Alexander, Ms. Snowe, Ms.

			 Landrieu, Mrs. Clinton,

			 Mr. Levin, Mrs.

			 Murray, Mr. Lieberman,

			 Mr. Salazar, Mr. Durbin, and Mr.

			 Coleman) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Designating the third week of April 2006 as

		  National Shaken Baby Syndrome Awareness Week. 

	

	

		Whereas the month of April has been designated

			 National Child Abuse Prevention Month as an annual tradition

			 that was initiated in 1979 by former President Jimmy Carter;

		Whereas the most recent National Child Abuse and Neglect

			 Data System figures reveal that almost 900,000 children were victims of abuse

			 and neglect in the United States in 2002, causing unspeakable pain and

			 suffering to our most vulnerable citizens;

		Whereas among the children who are victims of abuse and

			 neglect, nearly 4 children die in the United States each day;

		Whereas children aged 1 year or younger accounted for 41.2

			 percent of all child abuse and neglect fatalities in 2002, and children aged 4

			 years or younger accounted for 76.1 percent of all child abuse and neglect

			 fatalities in 2002;

		Whereas abusive head trauma, including the trauma known as

			 Shaken Baby Syndrome, is recognized as the leading cause of

			 death of physically abused children;

		Whereas Shaken Baby Syndrome can result in loss of vision,

			 brain damage, paralysis, seizures, or death;

		Whereas a 2003 report in the Journal of the American

			 Medical Association estimated that, in the United States, an average of 300

			 children will die each year, and 600 to 1,200 more will be injured, of whom

			 2/3 will be babies or infants under 1 year in age, as a

			 result of Shaken Baby Syndrome, with many cases resulting in severe and

			 permanent disabilities;

		Whereas medical professionals believe that thousands of

			 additional cases of Shaken Baby Syndrome are being misdiagnosed or are not

			 detected;

		Whereas Shaken Baby Syndrome often results in permanent,

			 irreparable brain damage or death to an infant and may result in more than

			 $1,000,000 in medical costs to care for a single, disabled child in just the

			 first few years of life;

		Whereas the most effective solution for ending Shaken Baby

			 Syndrome is to prevent the abuse, and it is clear that the minimal costs of

			 education and prevention programs may prevent enormous medical and disability

			 costs and immeasurable amounts of grief for many families;

		Whereas prevention programs have demonstrated that

			 educating new parents about the danger of shaking young children and how they

			 can help protect their child from injury can bring about a significant

			 reduction in the number of cases of Shaken Baby Syndrome;

		Whereas education programs have been shown to raise

			 awareness and provide critically important information about Shaken Baby

			 Syndrome to parents, caregivers, daycare workers, child protection employees,

			 law enforcement personnel, health care professionals, and legal

			 representatives;

		Whereas efforts to prevent Shaken Baby Syndrome are

			 supported by advocacy groups across the United States that were formed by

			 parents and relatives of children who have been killed or injured by shaking,

			 including the National Shaken Baby Coalition, the Shaken Baby Association, the

			 Shaking Kills: Instead Parents Please Educate and Remember Initiative (commonly

			 known as the SKIPPER Initiative), the Shaken Baby Alliance,

			 Shaken Baby Prevention, Inc., A Voice for Gabbi, Don't Shake Jake, and the

			 Kierra Harrison Foundation, whose mission is to educate the general public and

			 professionals about Shaken Baby Syndrome and to increase support for victims

			 and the families of the victims in the health care and criminal justice

			 systems;

		Whereas child abuse prevention programs and

			 National Shaken Baby Syndrome Awareness Week are supported by

			 the National Shaken Baby Coalition, the National Center on Shaken Baby

			 Syndrome, the Children's Defense Fund, the American Academy of Pediatrics, the

			 Child Welfare League of America, Prevent Child Abuse America, the National

			 Child Abuse Coalition, the National Exchange Club Foundation, the American

			 Humane Association, the American Professional Society on the Abuse of Children,

			 the Arc of the United States, the Association of University Centers on

			 Disabilities, Children's Healthcare is a Legal Duty, Family Partnership, Family

			 Voices, National Alliance of Children's Trust and Prevention Funds, United

			 Cerebral Palsy, the National Association of Children's Hospitals and related

			 institutions, Never Shake a Baby Arizona, Prevent Child Abuse Arizona, the

			 Center for Child Protection and Family Support, and many other

			 organizations;

		Whereas a 2000 survey by Prevent Child Abuse America shows

			 that approximately half of all citizens of the United States believe that, of

			 all the public health issues facing the United States, child abuse and neglect

			 is the most important issue;

		Whereas Congress previously designated the third week of

			 April 2001 as National Shaken Baby Syndrome Awareness Week 2001;

			 and

		Whereas Congress strongly supports efforts to protect

			 children from abuse and neglect: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the

			 third week of April 2006 as National Shaken Baby Syndrome Awareness

			 Week;

			(2)commends those

			 hospitals, child care councils, schools, and other organizations that

			 are—

				(A)working to

			 increase awareness of the danger of shaking young children; and

				(B)educating parents

			 and caregivers on how they can help protect children from injuries caused by

			 abusive shaking; and

				(3)encourages the

			 citizens of the United States to—

				(A)remember the

			 victims of Shaken Baby Syndrome; and

				(B)participate in

			 educational programs to help prevent Shaken Baby Syndrome.

				

